DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2021 has been entered.

Election/Restriction & Status of Claims
Claims 1-17 remain for examination and are addressed in this office action of which claims 1-4, 7-13 and 17 were amended.
Claims 18-24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/28/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for cobalt in the range of about 0.5 weight % to about 40 weight %, does not reasonably provide enablement for Co outside the range of about 0.5 weight % to about 40 weight % as allowed/claimed by the instant claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
MPEP § 2164.01(a) indicates that there are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;

(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
While the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the enablement rejection. Instead, the explanation of the rejection should focus on those factors, reasons, and evidence that lead the examiner to conclude e.g., that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims. This can be done by making specific findings of fact, supported by the evidence, and then drawing conclusions based on these findings of fact. For example, doubt may arise about enablement because information is missing about one or more essential parts or relationships between parts which one skilled in the art could not develop without undue experimentation. In such a case, the examiner should specifically identify what information is missing and why one skilled in the art could not supply the information without undue experimentation. See MPEP § 2164.06(a). References should be supplied if possible to support a prima facie case of lack of enablement, but are not always required. In re Marzocchi, 439 F.2d 220, 224, 169 USPQ 367, 370 (CCPA 1971). However, specific technical reasons are always required. See also MPEP § 2164.04.
In the instant case, the instant specification dated 12/23/2016 sets forth as follows. 
[0034] The braze alloy compositions of this invention also include cobalt, which can further increase oxidation resistance at high temperatures, along with improving microstructural stability, as well as creep resistance. Cobalt is especially desirable when the substrate (or components being joined) also contain cobalt. The amount of cobalt that is used will depend on many of the factors described above, as well as the amount of cobalt 
Therefore, the instant disclosure provides Ni-based braze alloy that can have Co “in the range of about 0.5 weight % to about 40 weight %” and does not provide any guidance for an alloy that has Cobalt in a range that that is outside the range of about 0.5 weight % to about 40 weight % as is allowed/claimed by the instant claims. 

Claims 3-5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, instant claim requires “at least 14 weight % chromium” whereas the claim it depends on, claim 1, requires “7 weight % to 18 weight % chromium (Cr)”. It is unclear whether instant claim 3 is restricting the claim to 14 to 18 wt% Cr or whether it is requiring an open-ended one sided range of “at least 14 weight%” thereby making the instant claim indefinite.
Regarding claims 4 and 12, instant claims recite the term “about” with respect to the elemental composition (see claim 4: 0.5 weight% to about 40 weight% cobalt; claim 12: 5 weight% to about 28 weight % manganese (Mn)). MPEP 2173.05 provides that “In determining the range encompassed by the term "about”, one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007). InW.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), the court Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).” However, there is no disclosure about the measurement techniques or the measurement error associated with the term “about” thereby making it unclear to determine the range of the constituent elements resulting in the claims not clearly setting forth the metes and bounds of the patent protection desired. 
Regarding claim 5, instant claim requires “comprising a combination of chromium and cobalt”. Since Claim 1 requires 7 to 18 wt% chromium, it is unclear whether the instant claim is requiring a Cr that can include values outside the range of claim 1 or whether it is simply requiring the additional presence of Co.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
US’491
(wt%)
Ni
Nickel based 			claim 1
at least 40			claim 2
30 – 70 Ni and/or Co
B
1 to 5				claim 1
1 to 3.4				claim 10
0 – 6 
Cr
7 to 18				claim 1
at least 14			claim 3
20-35
Ge
1 to 20				claim 1
2 to 18				claim 11
0 – 6 
Co
0.5 to about 40			claim 4
30 – 70 Ni and/or Co
Fe, Nb, Ta, Mo, W
at least one of Fe, Nb, Ta, Mo, W	claim 6
3-25 Mn and/or Fe
Au
0.5 to 10				claim 7
1 to 7				claim 8
0 – 10
C, Y
at least one of C and Y		claim 9
< 0.1
Mn
5 to about 28			claim 12
3 – 25 Mn and/or Fe
free of
free of Si			claim 1
free of Al			claim 15
free of Pd			claim 16
Si: optional, 0-6
Al: optional, 0-5
Pd: - 







Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0012491 A1 of Strietzel (US’491).
Regarding claims 1-4, 6-12 and 15-16, US 2001/0012491 A1 of Strietzel (US’491) teaches alloys wherein the alloy has a composition (“1. Non-precious metal alloy with a cobalt-chrome and/or nickel-chrome base containing 30-70% nickel and/or cobalt 20-35% chrome 3-25%, in particular 12-15% manganese and/or iron. 2. Non-precious alloy according to claim 1, characterized by the admixture of 4-15% molybdenum. 3. Non-precious alloy according to claim 1 or 2, further containing, alone or in combination, 4-15% molybdenum 1-15% tungsten and/or niobium 0-6% silicon, boron and/or germanium 0-5% aluminium, titanium, zirconium and/or lanthanides, in particular cerium <0.1, in particular <0.02% carbon 0-0.4% nitrogen, 4. Non-precious alloy according to one of the claims 1 to 3, characterized in that the manganese and/or iron portion is wholly or partly substituted--alone or in combination--by copper, indium, silver, tin and/or zinc. [0007] Another aspect concerns the high corrosion resistance of the alloy, which may be further enhanced, like the aforementioned mechanical properties, by adding 4-15% molybdenum and/or 1-15% tungsten and/or niobium. Addition of 0-5% aluminum, lanthanides List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the amended limitation of “7 weight % to 18 weight % chromium (Cr)” of instant claim 1 and “at least 14 weight% chromium” of instant claim 3, as noted in the section titled “Claim Rejections - 35 USC § 112”, it is unclear whether claim 3 is requiring 14 to 18 chromium or whether it is requiring a one sided range with 14 wt% as the minimum. If it is latter, please note that the claimed range of Cr lies within or overlaps the range provided by the prior art thereby establishing a prima facie case of obviousness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d MPEP § 2144.05 I. In the case it is requiring the range of 14 to 18 wt% Cr, please see the following paragraph.
Instant claims require “7 weight % to 18 weight % chromium (Cr)” (claim 1) and “at least 14 weight% chromium” (claim 3) while the prior art teaches a Cr range of 20-35. It is noted that the instant claimed ranges is a retreated range from the original range and the instant specification teaches as follows: “[0033] In many preferred embodiments, the braze alloy composition of this invention also includes chromium, which can provide excellent oxidation resistance, especially at high brazing temperatures. The level of chromium will depend on many of the factors set forth above, and is most often present in an amount of at least about 7 weight %, and preferably, at least about 14 weight %. In some embodiments, the level of chromium can be as high as about 18 weight % or perhaps 25 weight %, based on the total weight of the braze alloy. Usually, the range is about 7 weight % to about 15 weight %, and for some specific embodiments, about 7 weight % to about 12 weight %.” In addition, the instant specification provides no distinguishable properties between 18 Cr (the retreated upper limit) and 20 Cr (the lower limit provided by the prior art and a value that is within the originally disclosed range of the instant specification) and therefore does not provide any criticality of the claimed narrow range.  MPEP § 2144.05 I provides the guidance that  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). Therefore, the claimed range of the instant claim is obvious over that of the prior art since the claimed value is so close to the value provided by the prior art and there is no evidence on the record that the difference of 18 vs 20 for Cr would provide different distinguishable properties.
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. In the alternative, since the prior art provides an alloy composition which reads on the instant claimed composition as noted above, the alloy composition of the art would be capable of being used as a braze composition as claimed in the instant claims. Something which is old does not become patentable upon the discovery of a new property "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id. See also MPEP § 2112 I.

Regarding claim 5, the prior art allows the presence of both Cr and Co thereby reading on the instant limitation.
Regarding claim 13, although the prior art does not explicitly teach of the atomic ratio of Mn to Ge to be greater than 1.1 : 1.0 as claimed in the instant claims, the prior art teaches that its composition can have, in wt%, of Mn: 3 – 25  and Ge: 0 – 6 which means that the claimed atomic ratio of Mn:Ge would overlap or lie within the range provided by the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 14 and 17, it is noted that the prior art does not explicitly teach of the composition to have the properties as claimed in the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, the alloy composition of the prior art would have the properties as claimed in the instant claims since the alloy of the prior art In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 10-11 and are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- of U.S. Patent No. US 10549372 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent detail an alloy with substantially similar composition (overlapping) and properties. With respect to the properties of the instant claims which are missing in the claims of the patent such as the melting point, since the patent details an alloy with substantially identical composition and structure (amorphous), the alloy of the patent would also have the claimed properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.



Claim 1. A braze alloy composition, comprising: a combination of nickel and cobalt; 5% by weight to 25% by weight germanium; and 1% by weight to 4% by weight boron; wherein the composition has an amorphous structure, and is free of silicon.
Claim 2. The braze alloy composition of claim 1, further comprising chromium, at a level of 1% by weight to 40% by weight.
Claim 3. The braze alloy composition of claim 1, having a composition free of active metals.
Claim 4. The braze alloy composition of claim 1, free of palladium, gold, and aluminum.
Claim 5. The braze alloy composition of claim 1, comprising at least 20% by weight nickel.
Claim 6. The braze alloy composition of claim 5, comprising 60% to 90% by weight nickel.
Claim 7. The braze alloy composition of claim 1, wherein the level of germanium is 10% by weight to 18% by weight.
Claim 8. The braze alloy composition of claim 1, wherein the level of boron is 1.5% by weight to 3.5% by weight.
Claim 9. The braze alloy composition of claim 1, further comprising at least one refractory element selected from molybdenum, tungsten, tantalum, and niobium.
Claim 10. The braze alloy composition of claim 9, containing 1% by weight to 10% by weight (total) of the refractory elements.

Claims 7-9 and 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 10549372 B2 in view of US 2001/0012491 A1 of Strietzel (US’491). Regarding claims 7-9 and 12-13, it is noted that the claims of U.S. Patent No. US 10549372 B2 does not explicitly teach of the presence of elements as required by the instant claims. In the same field of endeavor of Ni alloys, US 2001/0012491 A1 of Strietzel (US’491) teaches alloys wherein the alloy has a composition can include [0007] A final possibility is to have the alloy contain 0-10% of precious metals, specifically silver, gold and/or US’491 to enhance the corrosion resistance and workability of the alloy. With respect to Mn:Ge ratio, since the claimed ranges of Mn and Ge lie within or overlap the ranges provided by the claims 1-20 of U.S. Patent No. US 10549372 B2 and as well as US’491, the claimed range of Mn:Ge would also lie within or overlap that of the prior art.

Response to Arguments
Regarding the arguments “Nonetheless, in an effort to help expedite prosecution, the claims have been amended herein to remove the term "about" as approximating language. Applicant believes the presently amended claims render these rejections moot and position the application in condition for allowance. Favorable reconsideration is respectfully requested.” With respect to the 112(b) rejections, Examiner agrees that the removal of the term “about” from the instant claims obviates the 112(b) rejections and therefore withdrawn. However, it is noted that some claims, claims 4 and 12, of the two instances of about in these claims, only one was removed from each claim and therefore the 112(b) rejection of those claims are maintained as shown above.
Applicant's arguments filed 09/23 regarding the rejection of claims 1-17 under 35 U.S.C. 103 over US 2001/0012491 A1 of Strietzel (US’491).” have been fully considered but they are not persuasive.

Regarding the arguments with respect to the differences amended claimed range of Cr and what is provided by the prior art, Applicant's arguments have been fully considered but they are not persuasive.
MPEP § 2144.05 II provides that “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").”
Additionally, MPEP § 2144.05 I provides the guidance that “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner,778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").”
It is noted that the instant claimed range of “7 weight % to 18 weight % chromium (Cr)” of instant claim 1 and “at least 14 weight% chromium” of instant claim 3” is a retreated range from the original range and the instant specification teaches as follows: “[0033] In many preferred embodiments, the braze alloy composition of this invention also includes chromium, which can provide excellent oxidation resistance, especially at high brazing temperatures. The level of chromium will depend on many of the factors set forth above, and is most often present in an amount of at least about 7 weight %, and preferably, at least about 14 weight %. In some embodiments, the level of chromium can be as high as about 18 weight % or perhaps 25 weight %, based on the total weight of the braze alloy. Usually, the range is about 7 weight % to about 15 weight %, and for some specific embodiments, about 7 weight % to about 12 weight %.” 
In addition, the instant specification provides no distinguishable properties between 18 Cr and 20 Cr and therefore does not provide any criticality of the claimed narrow range. Contrary to Applicant’s arguments, instant specification provides no data comparing various values of the compositional elements. In addition, Cr is not a required element according to the 
If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145.
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I.
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. However, there is no data in the instant specification or the instant affidavit that clearly demonstrates the criticality of the claimed range and therefore the claimed range is deemed obvious over the prior art teachings. (In actuality, instant specification points out that Cr is not a required component of the alloy).

Applicant's arguments “Applicant agrees to file a terminal disclaimer to the extent necessary at the time that the pending claims are otherwise deemed allowable, including immediately following favorable after final reconsideration of the present claims.” regarding the double patenting rejection is appreciated. Since the Applicant did not specifically point out any errors associated with the rejection, the rejection is maintained.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733